Title: To James Madison from Francis Corbin, 30 January 1815
From: Corbin, Francis
To: Madison, James


        
          The Reeds. Jany. 30th. 1815Wh: Ch: Po: Off: Virginia.
          Dear Sir
        
        I intended that my Son Robert should have done himself the Honor to have presented the inclosed to you. But the intense Cold Weather and bad Roads have caused me to postpone his Northern journey for some days. I have, therefore, thought it advisable, knowing the impatience of my friends of King’s Creek to hear from me, to forward it with all expedition by mail. This I am further induced to do by hearing that Col: Monroe is convalescent, and that Mr. Crowninshield has arrived at Washington.
        Major Gawin Lane Corbin will be highly flattered and honored by any military appointment, in the neighborhood of Williamsburg or elsewhere, that you may think his Services & merit entitled to. With a uniform, steady and constant attachment I am, Dear Sir, Most Respectfully, your much obliged & mo: faithful Servant.
        
          Francis Corbin
        
      